This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 RICHARD LEIRER,

 3          Plaintiff-Appellant,

 4 v.                                                                                     No. 35,154

 5   NEW MEXICO DEPARTMENT OF
 6   PUBLIC SAFETY, GREGORY J.
 7   FOURATT, Cabinet Secretary for the
 8   New Mexico Department of Public
 9   Safety, PETE N. KASSETAS, Chief
10   of the New Mexico State Police, and
11   REGINA CHACON, Records
12   Custodian for the New Mexico
13   Department of Public Safety,

14          Respondents-Appellees.

15 APPEAL FROM THE DISTRICT COURT OF TAOS COUNTY
16 Sarah C. Backus, District Judge

17 Richard Leirer
18 Taos, NM

19 Pro Se Appellant

20 Keitha A. Leonard
21 Tesuque, NM

22 for Appellees
 1                             MEMORANDUM OPINION

 2 SUTIN, Judge.

 3   {1}   Plaintiff has appealed from the denial of his petition for writ of mandamus. We

 4 previously issued a notice of proposed summary disposition in which we proposed to

 5 uphold the district court’s decision. Plaintiff has filed a memorandum in opposition.

 6 After due consideration, we remain unpersuaded. We therefore affirm.

 7   {2}   To briefly summarize the pertinent background, Plaintiff sought an order

 8 compelling Appellees to produce records, including the contents of a personnel file

 9 and an internal affairs file, pursuant to the New Mexico Inspection of Public Records

10 Act (IPRA), NMSA 1978, §§ 14-2-1 to -12 (1947, as amended through 2013). The

11 district court concluded these specific documents were exempt from IPRA disclosure

12 requirements. [RP 326]

13   {3}   The record before us reflects that the undisclosed materials were withheld

14 pursuant to Section 14-2-1(A)(3). This provision has been interpreted to exempt

15 “documents concerning infractions and disciplinary action, personnel evaluations . . .

16 and other matters of opinion” from disclosure. State ex rel. Newsome v. Alarid, 1977-

17 NMSC-076, ¶ 12, 90 N.M. 790, 568 P.2d 1236, superseded by statute as stated in

18 Republican Party of N.M. v. N.M. Taxation & Revenue Dep’t, 2012-NMSC-026, 283

19 P.3d 853. This Court has further held that this subsection exempts “information

                                              2
 1 regarding the employer/employee relations” from disclosure, “such as internal

 2 evaluations; disciplinary reports or documentation; promotion, demotion, or

 3 termination information; or performance assessments.” Cox v. N.M. Dep’t of Pub.

 4 Safety, 2010-NMCA-096, ¶ 21, 148 N.M. 934, 242 P.3d 501.

 5   {4}   The record before us reflects that the documents in question were created for

 6 the purpose of conducting internal disciplinary proceedings. [RP 321; SRP 343] This

 7 is sufficient to establish that the documents concern disciplinary action, such that they

 8 were properly withheld. Newsome, 1977-NMSC-076, ¶ 12.

 9   {5}   Plaintiff asserts that the documents relating to the internal affairs investigation

10 should not be regarded as exempt because such documents were not specifically listed

11 in Cox. [MIO 2-3] However, that list, premised with “such as,” is illustrative. 2010-

12 NMCA-096, ¶ 21. And as previously mentioned, the reference to “disciplinary reports

13 or documentation,” id., which dovetails with the recognition in Newsome that

14 “documents concerning infractions and disciplinary action” are exempt from IPRA

15 disclosure requirements, 1977-NMSC-076, ¶ 12 (emphasis added), clearly applies. See

16 generally The Meriam-Webster’s Dictionary 102 (2005) (defining “concerning” as

17 “relating to: [regarding]”).

18   {6}   Plaintiff argues that there should be no cognizable privacy interest in the

19 withheld documents [MIO 4-5] and that the public interest in open government


                                                3
 1 militates against non-disclosure. [MIO 5-7] However, insofar as Section 14-2-1(A)(3)

 2 applies, it constitutes legislative recognition of privacy interests in the documents in

 3 question that overrides the more general public interest in disclosure. We will not

 4 second-guess this determination. See generally State v. Maestas, 2007-NMSC-001,

 5 ¶ 14, 140 N.M. 836, 149 P.3d 933 (“[The appellate courts’] role is to construe statutes

 6 as written and we should not second guess the [L]egislature’s policy decisions.”).

 7   {7}   Plaintiff further contends that the “rule of reason” should apply in a fashion that

 8 would favor disclosure. [MIO 8-9] However, the “rule of reason” is no longer

 9 applicable. See Republican Party of N.M., 2012-NMSC-026, ¶ 16 (holding that in

10 light of the Legislature’s enumeration of specific exceptions to disclosure, there is no

11 longer any need to apply the rule of reason). For the reasons previously stated, we

12 conclude that the specific exemption set forth in Section 14-2-1(A)(3) applies. This

13 ends our inquiry.

14   {8}   Finally, Plaintiff argues that his request to inspect “any and all records, police

15 reports, investigation records[,] and offers of employment” relating to a specific police

16 officer should have been deemed sufficiently broad to encompass one or more “use

17 of force forms” and incident reports that were not produced. [MIO 9] However, IPRA

18 requires that requested records be identified with “reasonable particularity[,]” Section

19 14-2-8(C), and on the record before us, it is not at all clear that Plaintiff’s broad and


                                                4
 1 general request was sufficiently specific to apprise the custodian that use of force

 2 form(s) and incident report(s) were sought. [RP 52 (¶¶ 25-27), 53 (¶ 30)] Moreover,

 3 one or more incident reports appear to have been produced. [RP 321-22] And finally,

 4 to the extent that Plaintiff wishes to inspect these documents, it appears that the

 5 materials will be provided if a request is made. [RP 52 (¶ 26)] We therefore perceive

 6 no merit to Plaintiff’s assertion of error.

 7   {9}    Accordingly, for the foregoing reasons, as well as the reasons set forth in the

 8 notice of proposed summary disposition, we affirm.

 9   {10}   IT IS SO ORDERED.



10                                          __________________________________
11                                          JONATHAN B. SUTIN, Judge


12 WE CONCUR:


13 _________________________________
14 MICHAEL E. VIGIL, Chief Judge


15 _________________________________
16 MICHAEL D. BUSTAMANTE, Judge




                                                 5